DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 3-7, 9, 12-14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morra et al. (US 2004/0037946).
As to claim 1, Morra et al. discloses a method for treating the surface of an implant device (abstract, 0022, 0037). The method comprises introducing the device into a chamber, generating a plasma near a portion of the surface of the device rendering the surface hydrophilic (see Fig. 1, 0042-0043, 0052). Morra et al. further states the implant is removed from the chamber (see 0034) and implanted (see 0022). 
As to claims 3-7, the plasma treatment was 1.5 minutes long (see 0052).
As to claim 9, the implant can be metallic (see 0036).
As to claim 12, the chamber is closed. 
As to claim 13, the plasma chamber is fluidly connected to a gas reservoir to flush the chamber (see 25 of Fig. 2). 
As to claim 14, the chamber has a pump which removes the gas residuals (see 22 of Fig. 2). 
As to claim 16, the chamber includes an electrode (23/24 of Fig. 2) that is powered by electromagnetic energy (See 0039).
As to claim 17, the plasma is generated int eh entire space (see 0038-0039). 

4.	Claim(s) 1 and  8-11 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 101252767B1)
As to claim 1, Lee discloses a process for treating the surface of an implant (see abstract). The process comprises pacing the implant into a plasma chamber (see 0044-0048); plasma is generated within the chamber (see 0050-0053) in order to make the surface hydrophilic (see 0039, 0062) and the implant is removed and implanted (See 0070-0071). 
As to claim 8, the implant is a dental implant (See abstract). 
As to claim 9, the device can be formed of metal (See 0042). 
As to claim 10, the chamber is open (see Fig 11). 
As to claim 11, the pressure can be atmospheric pressure (see 0055). 
Allowable Subject Matter
5.	Claims 2 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter:  As to claim 2, the prior art fails teach placing a sterile implant into the chamber while maintaining a sterile condition. As to claim 15, the prior art fails to teach or suggest the pointed electrode within the plasma chamber.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hauser et al. “Enhanced cell adhesion to silicone implant material through plasma surface modification” discloses placing an implant within a chamber and exposing the implant to plasma resulting in an increase wettability on the surface of the implant (see 1. Introduction page 2542, 2.2 Plasma treatment page 2542).  The treatment lasts for 5 mins (see 2.2 Plasma treatment page 2542). The chamber receives gas mixture of argon and oxygen (See 2.2 plasma treatment). Hauser et al. fails to disclose implanting the implant as required by claim 1. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. PROCTOR/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715